


110 HR 766 IH: To waive the time limitations specified by law in order

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 766
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Holden introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To waive the time limitations specified by law in order
		  to allow the Medal of Honor to be awarded posthumously to Richard L. Etchberger
		  of Hamburg, Pennsylvania, for acts of valor on March 11, 1968, while an Air
		  Force Chief Master Sergeant serving in Southeast Asia during the Vietnam
		  era.
	
	
		1.Waiver of time limitations on
			 award of Medal of Honor to Richard L. Etchberger, for acts of valor during
			 Vietnam era
			(a)Waiver of Time
			 LimitationsNotwithstanding
			 the time limitations specified in section 8744(b) of title 10, United States
			 Code, or any other time limitation with respect to the awarding of certain
			 medals to persons who served in the Air Force, the President may award the
			 Medal of Honor posthumously under section 8741 of that title to Richard L.
			 Etchberger, of Hamburg, Pennsylvania, for the acts of valor described in
			 subsection (b).
			(b)Action
			 DescribedThe acts of valor
			 referred to in subsection (a) are the actions of Air Force Chief Master
			 Sergeant Richard L. Etchberger on March 11, 1968, while on a secret mission
			 manning a radar station in Laos, in fighting off attackers armed with automatic
			 rifles and then, while under enemy fire, loading three wounded comrades into a
			 helicopter hoist, before he was killed by enemy fire while finally being
			 hoisted by helicopter.
			
